Citation Nr: 0320855	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-06 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from December 1973 to 
March 1976.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision of the RO in New York, New York.  In April 2003, the 
claims file was permanently transferred to the RO in San 
Juan, Puerto Rico, due to the veteran's relocation.

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO should offer the veteran an 
opportunity to choose another 
representative.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the complete set 
of records relating to the veteran's 
psychiatric hospitalization at the 
Westchester County Medical Center in 
Valhalla, New York, beginning in May 1995 
(as well as any records of subsequent 
reassessment and/or treatment). 

4.  Ask the veteran to identify treatment 
by VA and non-VA health care providers 
for any psychiatric symptoms since May 
2003 (when the most recent VA records 
were printed).  Attempt to obtain copies 
of any treatment records identified, as 
authorized by the veteran.  

5.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative (if any) with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, including a summary of the 
evidence (including all the records 
associated with the claims file since the 
issuance of the last SSOC in May 2003) 
and discussion of all pertinent 
regulations, including the VCAA, and the 
most recent version of 38 C.F.R. 
§ 3.304(f).  Allow an appropriate period 
of time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


